DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaolin et al. (CN107673849A, with reference to the machine translation, hereinafter referred to as Xiaolin).

In regard to claim 1, Xiaolin et al. disclose a coated fertilizer (e.g. coated slow release fertilizer) [Abstract] comprising:
a fertilizer core comprising a urea-based fertilizer (e.g. the core fertilizer is a urea chemical fertilizer [Pg. 3, lines 25-26]; and
a seaweed coating in direct contact with at least a portion of the surface of the fertilizer core, wherein the seaweed coating comprises consists of a combination of seaweed (e.g. the core is uniformly warped in marine alga slag i.e. seaweed and algal polysaccharide derivative […] obtained by extracting marine algae) [Pg. 3, paragraphs 2-3], and wherein the seaweed coating is a dry coating (e.g. coating is dried) [Pg. 3, lines 2-3].

In regard to claims 2-4 and 12, Xiaolin et al. disclose a fertilizer wherein the fertilizer core consists of a urea chemical fertilizer (e.g. 100% urea based on the total weight of the core) [Pg. 3, lines 25-26].

In regard to claims 5 and 14, Xiaolin et al. teach an alga polysaccharide and marine alga slag that envelope the core, where enveloped is understood to wrap up, cover, or surround completely the fertilizing core [Pg. 3, paragraph 6]. Further, Embodiments 1-4 teach a solution of alga polysaccharide being prepared and the fertilizing core immersed within said solution of alga polysaccharide and then core is coated with the polysaccharide solution onto said core and then uniformly wrapped by the marina alga slag [Pgs. 3-4, Embodiments 1-4] Pg. 3-4, Embodiments 1-4). Therefore, Xiaolin is understood to teach that the alga polysaccharide and marine alga slag  substantially coat or cover the fertilizing core and are not dispersed through said fertilizing core.  

In regard to claim 10, Xiaolin et al. disclose a fertilizer comprising a sufficient amount of the seaweed coating to decrease dissolution in water of the fertilizer core as compared to the fertilizer core without the seaweed coating (e.g. the algal coating delays the dissolution velocity of fertilizer, extending the acquisition time of fertilizer, strengthening slow release effect) [Pg. 3, lines 19-20].

In regard to claim 11, Xiaolin et al. disclose a fertilizer comprising 0.001 wt. % to 8 wt. % seaweed coating (e.g. 0.5-5%) based on the total weight of the coated fertilizer. [Pg. 2, line 27].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Xiaolin et al. (CN107673849A) as applied to claim 1 above, and further in view of James S. Craigie, Seaweed extract stimuli in plant science and agriculture, J. Applied Phycology, Vol. 23 pgs. 371-393 (2011) (hereinafter referred to as Craigie).

	In regard to claim 9, Xiaolin et al. disclose that the alga polysaccharide can be derived from, at least, non-limiting examples of marine brown alga (algal polysaccharides are extracted from marine brown algae) [Pg. 2, lines 39-35] (Pg. 2 ln. 29-35,). The reference does not explicitly disclose the claimed seaweed species.

Craigie discloses that micro- and macroalgae have long been used to augment plant productivity and food production in various regions of the world [Pg. 371, column 1]. Further, Craigie discloses that the current commercial extracts that are manufactured include brown seaweeds of A. nodosum, Laminaria spp., Ecklonia maxima, Sargassum spp., and Durvillacea spp., Kappaphycus alvarezii [Pg. 374, column 2, lines 48-53]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the known materials described in Craigie based on its suitability for the intended use as generally recited in Xiaolin. One of ordinary skill in the art would have been motivated to select from a finite selection of suitable commercially available seaweed species.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Xiaolin et al. (CN107673849A) as applied to claim 1 above, and further in view of Babar Azeem et al., Effect of Coating Thickness on Release Characteristics of Controlled Release Urea Produced in Fluidized Bed Using Waterborne Starch Biopolymer as Coating Material, Procedia Engineering Vol. 148, Pgs. 282-289 (2016) (hereinafter referred to as Azeem).

In regard to claim 13, Xiaolin does not explicitly disclose the thickness of the seaweed coating.

Azeem discloses that the thickness of the fertilizer coatings affects the release time of the nutrients [Pg. 285, Table 1, Section 3.1 Effect of coating thickness on release time]. Further, Azeem provides that a coating thickness of 85.43 µm the relate time equates to 0.58 hours and as the thickness increases to 523.47 µm the release time increases to 22.5 hours [Pg. 285, Table 1]. One having ordinary skill in the art would expect that altering the thickness of the coated fertilizer would result in the release rate of the nutrients releasing quicker with a smaller coating and releasing over longer periods of time with a thicker coating.  The thickness of the coating is a result-effective variable with regard to the release rate of nutrients. It would have been obvious to one having ordinary skill in the art to adjust the thickness of the coating to provide for a desired release rate of the nutrients, such that the release rate does not expel nutrients in too little of time nor too fast of time. It would be obvious to one having ordinary skill in the art to optimize the thickness of the coating of the coated fertilizer by selecting a value within the claimed range of thickness

Response to Arguments
Applicant's arguments, filed 10/26/2022, have been fully considered but they are not persuasive.

Applicant argues (pgs. 5-6) the Xiaolin reference does not disclose the claimed limitation “wherein the seaweed coating consists of seaweed, a seaweed extract, or a combination thereof” because Xiaolin recites the use of algal polysaccharide fatty acyl derivatives which are modified compounds. This arguments is not persuasive. Seaweed polysaccharides are referred to a seaweed extract. For example, the components of a brown seaweed extract would be considered a mixture containing polysaccharides, mannitol, vitamins and mineral substances, obtained via any extraction methods. Xiaolin et al. disclose a polysaccharide substance obtained by extracting marine algae. One of skill in the art would understand the composition of extracts strongly depends on the raw material (geographical location of harvested algae and algal species) as well as on the extraction method. Therefore the extracted materials described by Xiaolin are considered to meet the claim limitation wherein the coating consists of […] a seaweed extract when the claim recites no additional requirements related to the seaweed extract, generally recited.

In response to applicant's arguments (pgs. 6-7) that the coated fertilizer of the claimed invention has desirable physical, chemical and/or plant growth properties, the fact that applicant has recognized another advantage which would flow naturally from the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 10, 2022